DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of running, obtaining, generating, and rendering fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of running, obtaining, generating, and rendering is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 11 is similar to claim 1 but recites a terminal, rather than a method and the terminal include a processor and a non-transitory memory, the non-transitory memory storing a computer program, when loaded and executed by the processor, the computer program causing the processor to perform. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he uses of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).

Claim 20 is similar to claim 1 but recites a non-transitory storage medium, storing a computer program, when loaded and executed by a processor, the computer program causing the processor to perform a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 10 for the same reason discussed above regarding the rejection of claim 20.
Dependent claims 2-10 and 12-19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mark et al. (US 2012/0044251 A1).
Regrading claims 1, 11, and 20, Mark et al. disclose a method for rendering a user interface, characterized by comprising: [paragraph 0001 " The present invention relates generally to computer user interface systems and more particularly to graphic rendering methods."]
running a target application [fig. 3A; paragraph 0028 "For example, many mobile device GUI systems and contact list applications are configured to exhibit a parabolic velocity profile such as illustrated in FIG. 3A."];

 generating a rendering strategy that is adapted to the running stage [fig. 9 (921)-(924); paragraph 0050 "The currently designated format (F)) is the format designated in block 906, or in one of blocks 924 or 928 as describe below. In this operation, the computing device may specify to the rendering engine the objects or images to be rendered as well as the rendering format.to be used."] The "rendering format to be used" corresponds to the “rendering strategy" as currently claimed. This is further exemplified in [paragraph 0053 "For example, placeholder formats may sequentially reduce rendering complexity, such as by eliminating shadows, followed by eliminating other lighting effects, followed by reducing image details, followed by substituting cartoons for some image elements, followed by dropping some image elements, etc."]; and 
rendering the user interface of which the target application is to be presented in the running stage through the rendering strategy [fig. 9 (912); paragraph 0050 “In block 910, the computing device may determine the next 
Regarding claims 2 and 12, Mark et al. disclose adjusting a rendering strategy and detecting whether a presentation effect of the user interface meets a preset condition, optionally re- adjusting the rendering strategy [fig. 9; paragraphs 0050-0054]. Note the loop in the figure, the recurring assessment of the current frame rate (i.e. the "preset condition"; (916)), and re-adjustment of the "rendering format" (i.e. "rendering strategy"; (924)). 
Regarding claims 3-5, 13, 14, Mark et al. disclose detecting an abnormity in a presentation effect of the user interface (claims 3 and 13), an abnormity in frame rate (claims 4 and 14), a decrease of the frame rate greater than a preset speed (claim 5) [fig. 9 (916), (918), (922); paragraphs 0050-0054].
Regarding claims 6 and 15, Mark et al. disclose reaching an upper limit in utilization rate of a hardware resource, as a reduction in frame rate only occurs when the (graphics) processor is overloaded [fig. 9 paragraphs 0050-0054].
Regarding claims 7 and 16, storing the running stage and a relationship between the running stage and the rendering strategy (fig.7, paragraph 0051) is the obvious technique a person skilled in the art would apply when solving the problem of minimizing the time of retrieving again the optimal rendering strategy. 

Regarding claims 10 and 19, Mark et al. disclose determining the running stage according to at least one of a running duration of the target application and contents in the user interface [paragraphs 0025, 0026 and 0028]. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862